 

Exhibit 10.27

SEVERANCE AGREEMENT

This Severance Agreement (the "Agreement") is made as of January 2, 2015 (the
"Effective Date") by and between Layne Christensen Company, a Delaware
corporation ("Company"), and Michael J. Caliel ("Employee").

RECITALS

WHEREAS, Employee was recently hired to serve as a key employee of Company and
the services and knowledge of Employee are valuable to Company in connection
with the management of Company’s business;

WHEREAS, the entering into this Agreement was a condition to Employee agreeing
to accept employment with Company;

WHEREAS, Company’s Board of Directors (the "Board") has determined that it is in
the best interest of Company and its stockholders to secure Employee’s service
and to ensure Employee’s dedication and objectivity by providing Employee with
certain severance benefits if Company were to actually or constructively
terminate Employee’s employment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, Company and Employee, each intending
to be legally bound, agree as follows:

1. Term. The term of this Agreement (the "Term") commences on the Effective Date
and will continue until the earlier of (i) the date on which Employee’s
employment with Company terminates under Section 3 or 4 of this Agreement or
(ii) twelve (12) months following the date of delivery to Employee of written
notice by Company of its intent to terminate this Agreement. Notwithstanding the
foregoing, this Agreement may not be terminated by Company during the Two-Year
Period (as defined in Section 4(b) hereof).

2. Restrictions on Employee’s Conduct.

(a) Exclusive Services. During the Term, Employee shall at all times devote
Employee’s full-time attention, energies, efforts and skills to the business of
Company (which term shall hereinafter include each of Company’s subsidiaries)
and may not, directly or indirectly, engage in any other business activity,
whether or not for profit, gain or other pecuniary advantages, without Company’s
written consent, provided that such prior consent shall not be required with
respect to: (i) business interests that neither compete with Company nor
interfere with the performance of Employee’s duties and obligations under this
Agreement; or (ii) Employee’s charitable, philanthropic or professional
association activities which do not interfere with the performance of Employee’s
duties and obligations under this Agreement.

(b) Confidential Information. During the Term and after the termination of the
Term, Employee shall not disclose or use, directly or indirectly, any
Confidential Information. For the purposes of this Agreement, "Confidential
Information" means all

 

--------------------------------------------------------------------------------

 

information disclosed to Employee, or known by him as a consequence of or
through Employee’s employment with Company where such information (i) is not
generally known in the trade or industry or (ii) was regarded or treated as
confidential by Company, and where such information refers or relates in any
manner whatsoever to the business activities, processes, services or products of
Company. Confidential Information includes business and development plans
(whether contemplated, initiated or completed), information with respect to the
development of technical and management services, business contacts, methods of
operation, results of analysis, business forecasts, financial data, costs,
revenues, and similar information. Upon termination of the Term, Employee shall
immediately return to Company all property of Company and all Confidential
Information, which is in tangible form, including all copies, extracts, and
summaries thereof and any Confidential Information stored electronically on
tapes computer disks or in any other manner.

(c) Business Opportunities and Conflicts of Interests.

(i) During the Term, Employee shall promptly disclose to Company each business
opportunity of a type which, based upon its prospects and relationship to the
existing businesses of Company, Company might reasonably consider pursuing.
After termination of this Agreement, regardless of the circumstances thereof,
Company shall have the exclusive right to participate in or undertake any such
opportunity on its own behalf without any involvement of Employee.

(ii) During the Term, Employee shall refrain from engaging in any activity,
practice or act which conflicts with, or has the potential to conflict with, the
interests of Company, and he shall avoid any acts or omissions which are
disloyal to, or competitive with Company.

(d) Non-Solicitation. For a period of 24 months following any termination of
this Agreement, Employee shall not, except in the course of Employee’s duties
under this Agreement, directly or indirectly, induce or attempt to induce or
otherwise counsel, advise, ask or encourage any person to leave the employ of
Company, or solicit or offer employment to any person who was employed by
Company at any time during the twelve-month period preceding the solicitation or
offer.

(e) Covenant Not to Compete.

(i) During the Term and the Severance Period (as defined in Section
3(c)(iii)(A)), Employee shall not, without Company’s prior written consent,
directly or indirectly, either as an officer, director, employee, agent,
advisor, consultant, principal, stockholder, partner, owner or in any other
capacity, on Employee’s own behalf or otherwise, in any way engage in,
represent, be connected with or have a financial interest in, any business which
is, or to Employee’s knowledge, is about to become, engaged in any business with
which Company is currently or has previously done business or any subsequent
line of business developed by Company or any business planned during the Term to
be established by Company. Notwithstanding the foregoing, Employee shall be
permitted to own passive investments in publicly held companies provided that
such investments do not exceed two percent (2%) of any such company’s
outstanding equity.

2

--------------------------------------------------------------------------------

 

(ii) For a period of 24 months following any termination of this Agreement and
without regard to whether Company or Employee terminates this Agreement,
Employee shall not, engage in competition with Company, or solicit, from any
person or entity who purchased any product or service from Company during
Employee’s employment hereunder, the purchase of any product or service in
competition with then existing products or services of Company.

(iii) For purposes of this Agreement, Employee shall be deemed to engage in
competition with Company if he shall, directly or indirectly, either
individually or as a stockholder, director, officer, partner, consultant, owner,
employee, agent, or in any other capacity, consult with or otherwise assist any
person or entity engaged in services similar to those provided by Company or any
member of Company’s group of companies. The provisions of this Section 2(e)
shall apply in any location in which Company has established, or is in the
process of establishing, a business presence.

(f) Employee Acknowledgment. Employee hereby agrees and acknowledges that the
restrictions imposed upon him by the provisions of this Section 2 are fair and
reasonable considering the nature of Company’s business, and are reasonably
required for Company’s protection.

(g) Invalidity. If a court of competent jurisdiction or an arbitrator shall
declare any provision or restriction contained in this Section 2 as
unenforceable or void, the provisions of this Section 2 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court may modify the invalid provision to make it enforceable to the maximum
extent permitted by law.

(h) Specific Performance. Employee agrees that if he breaches any of the
provisions of this Section 2, the remedies available at law to Company would be
inadequate and in lieu thereof, or in addition thereto, Company shall be
entitled to appropriate equitable remedies, including specific performance and
injunctive relief. Employee agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Employee authorizes
Company to make known the terms of this Section 2 to any person, including
future employers of Employee.

(i) Notice and Opportunity to Cure.  If Company believes that Employee has
breached Section 2(a), Section 2(c) or Section 2(e), Company shall provide a
reasonably detailed written notice to Employee of the activity or conduct by
Employee that Company believes is in violation of such Section(s). Employee
shall be deemed to be in breach of such Section(s) only if he fails to cease
such activities or conduct within five (5) days following receipt of such notice
from Company; provided further, however, that a repeated breach after such
notice involving the same or substantially similar activity or conduct shall be
a breach of this Agreement without any additional notice from Company.

3

--------------------------------------------------------------------------------

 

(j) Non-Disparagement.  Employee hereby agrees not to directly or indirectly
disparage or otherwise make adverse references to Company or any of its
officers, directors, employees or Affiliates (as defined in Section 4(d)(iii))
at any time during or after the Term.  Company hereby agrees that it shall
instruct its "executive officers" as defined in Rule 3b-7 promulgated under the
Securities Exchange Act of 1934 and members of its Board not to directly or
indirectly disparage or otherwise make adverse references to Employee at any
time after the Term.

3. Termination.

(a) Termination by Company for Cause. Subject to Section 3(b), at any time
during the Term of this Agreement, Company may terminate Employee’s employment
for Cause, as defined in Section 3(b), upon at least fourteen (14) days written
notice setting forth a description of the conduct constituting Cause. If
Employee’s employment is terminated for Cause, he shall be entitled to:

(i) payment of any earned and accrued but unpaid portion of Employee's (A)
annual base salary as in effect from time to time ("Base Salary") through the
effective date of such termination and (B) benefits (including without
limitation, any bonus due by virtue of having met all applicable performance
targets before the effective date of such termination and for which no remaining
service condition exists or that has been satisfied), as required by the terms
of any employee benefit plan or program of Company (collectively (A) and (B),
the  "Accrued Compensation");

(ii) reimbursement for any reasonable, unreimbursed and documented business
expense he has incurred in performing Employee’s duties hereunder; and

(iii) the right to elect continuation coverage of insurance benefits to the
extent required by law.

(b) Definition of Cause.  For purposes of this Agreement, "Cause" means:

(i) indictment for or conviction of Employee of, or the entry of a plea of
guilty or nolo contendere by Employee to, any felony, or any misdemeanor
involving moral turpitude;

(ii) fraud, misappropriation or embezzlement by Employee;

(iii) Employee's intentional breach or violation of any of the restrictive
covenants set forth in Section 2;

(iv) Employee’s willful failure, gross negligence or gross misconduct in the
performance of Employee’s assigned duties for Company; and

(v) willful and repeated failure by Employee to follow reasonable instructions
of the Board;

provided, however, no event or condition described in clauses (iii), (iv) or (v)
shall constitute Cause unless (x) within 90 days from Company first acquiring
actual knowledge of the existence of the Cause condition, Company provides
Employee written notice of its intention to terminate his employment for Cause
and the grounds for such termination; (y) such grounds for termination (f

4

--------------------------------------------------------------------------------

 

susceptible to correction) are not corrected by Employee within 30 days of his
receipt of such notice (or, in the event that such grounds cannot be corrected
within such 30-day period, Employee has not taken all reasonable steps within
such 30-day period to correct such grounds as promptly as practicable
thereafter); and (z) Company terminates Employee’s employment immediately
following expiration of such 30-day period.  For purposes of the foregoing, any
attempt by Employee to correct a stated Cause shall not be deemed an admission
by Employee that Company’s assertion of Cause is valid.  

(c) Termination by Company Without Cause or Resignation for Good Reason Not in
Connection with a Change of Control. If at any time before a Change of Control
or after the two-year period following a Change of Control (x) Company
terminates Employee’s employment "without Cause," which for purposes of this
Agreement means any involuntary termination of employment, at the direction of
Company, in the absence of "Cause" as defined above, by giving written notice of
termination, or (y) Employee resigns with "Good Reason," as defined below
(collectively, a termination by Company without Cause or resignation by Employee
with Good Reason a "Qualifying Involuntary Termination"), Employee shall,
subject to satisfaction of the release requirements described in Section 9, be
entitled to receive from Company the following:

(i) payment of the Accrued Compensation;

(ii) reimbursement for any reasonable, unreimbursed and documented business
expense Employee has incurred in performing his duties hereunder during the
Term;

(iii) the following severance benefits:

(A) payment of the then current Base Salary for a severance Period of 24-months
commencing on the effective date of Employee’s termination (the "Severance
Period"), payable in a lump sum on the 30th day after Employee's termination;

(B) payment of a pro-rata portion of any annual incentive bonus Employee was
eligible to receive during the year of Employee's Qualifying Involuntary
Termination, assuming performance was achieved at 100% of target, such pro-rata
portion determined by multiplying (A) the amount Employee was eligible to be
paid as his annual incentive bonus for the year of his Qualifying Involuntary
Termination if his employment had continued and performance was achieved at 100%
of target by (B) a fraction, the numerator of which is the number of days
Employee worked for Company during the calendar year of Employee's Qualifying
Involuntary Termination and the denominator of which 365;

(C) for any outstanding stock option, restricted stock, restricted stock unit or
other equity award (an "Equity Award") for which the vesting thereof is all or
partially dependent upon on the Employee's continued service with Company (a
"Service-Based Vesting") continued vesting during the Severance Period in the
same manner that such Service-

5

--------------------------------------------------------------------------------

 

Based Vesting would have occurred if Employee was continually employed by
Company during the Severance Period;

(D) for any Equity Award for which the vesting thereof is all or partially
dependent upon Company's achievement of one or more performance criteria (a
"Performance-Based Vesting"), complete or pro rata vesting during the Severance
Period, only if and to the extent that the underlying performance criteria are
satisfied, as follows:

(I) if the performance period for the Performance-Based Vesting ends during the
Severance Period, the Performance-Based Vesting portion of the Equity Award
shall be satisfied at the same level of achievement that the performance goals
or conditions were met;

(II) if the performance period for the Performance-Based Vesting ends after the
Severance Period, the Performance-Based Vesting portion of the Equity Award
shall be a pro-rata portion of the level of achievement that the performance
goals or conditions were met, such pro-rata portion determined by multiplying
the total amount of payment or vesting Employee would have earned based on the
level of achievement assuming he had not terminated employment by a fraction,
the numerator of which is the number of calendar days Employee was employed
during the performance period before his termination plus 730 (the number of
days in the Severance Period), and the denominator of which is the total number
of calendar days in the performance period;  

(E) for any vested stock option, Employee's continued right to exercise the
option until the earlier of the end of the Severance Period or the Equity
Award's original expiration date; provided, however, for any stock option with
Performance-Based Vesting which first becomes exercisable after the end of the
Severance Period, such option will remain exercisable until the earlier of the
award’s original expiration date or 90 days after the first date that such
option becomes exercisable, and, provided, further, that the extension of
Employee’s rights to exercise any vested stock option until the end of the
Severance Period shall be in lieu of any other post-employment exercise period
provided under any equity-based award agreement.  For example, if Employee dies
during the last year of a Severance Period, Employee's death does not extend an
option's exercise period to a date later than the end of the Severance Period;

(F) A lump sum payment equal to 24 times the monthly amount of Company's total
premium cost to cover the Employee under Company's health, vision and dental
plans, and his eligible dependents in effect as of the date of the Qualifying
Involuntary Termination.  Such amount will include Company-paid portion of the
cost of the premiums for coverage of

6

--------------------------------------------------------------------------------

 

the Employee's dependents if, and only to the extent that, such dependents were
enrolled in Company's health, vision or dental plan at the time of the
Qualifying Involuntary Termination. The lump sum payment under this paragraph
(F) shall be made on the 30th day after the Qualifying Involuntary Termination;
and

(iv) the right to elect continuation coverage of insurance benefits to the
extent required by law.

(d) Definition of Good Reason.  For purposes of this Agreement, Employee's
resignation for "Good Reason" means a termination of Employee at Employee’s own
initiative within one year following the occurrence, without Employee’s prior
written consent, of one or more of the following events not on account of Cause
(each a "Good Reason Event"):

(i) a material diminution in the nature or scope of Employee’s authority, title,
responsibilities or duties, unless Employee is given new authority or duties
that are substantially comparable to Employee’s previous authority or duties;

(i) a material reduction in Employee’s then-current Base Salary;

(ii) a relocation of your position with Company to a location that is greater
than 50 miles from The Woodlands, Texas and that is also further from your
principal place of residence; or

(iii) any action or inaction that constitutes a Material Breach (as defined in
Section 19) by Company of this Agreement.

Notwithstanding anything in this Section 3(d) to the contrary, no event or
condition described in this Section shall constitute Good Reason unless, (x)
within 90 days from Employee first acquiring actual knowledge of the existence
of the Good Reason condition described in this Section, Employee provides
Company written notice of his intention to terminate his employment for Good
Reason and the grounds for such termination; (y) such grounds for termination
(if susceptible to correction) are not corrected by Company within 30 days of
Company’s receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, Company has not taken all reasonable steps
within such 30-day period to correct such grounds as promptly as practicable
thereafter); and (z) Employee terminates his services with Company immediately
following expiration of such 30-day period.  For purposes of this Section 3(d),
any attempt by Company to correct a stated Good Reason shall not be deemed an
admission by Company that Employee’s assertion of Good Reason is valid.

(e) Voluntary Termination by Employee. Employee may terminate this Agreement at
any time by giving 60 days’ written notice to Company. If Employee voluntarily
terminates his employment for reasons other than Employee’s death, disability,
or resignation for Good Reason, he shall be entitled to:

(i) payment of the Accrued Compensation;

(ii) reimbursement of any reasonable, unreimbursed and documented business
expense Employee has incurred in performing Employee’s duties hereunder; and

7

--------------------------------------------------------------------------------

 

(iii) the right to elect continuation coverage of insurance benefits to the
extent required by law.

Any payments made under Section 3(e) shall be made within 30 days of Employee’s
termination of employment.

(f) Termination Due to Death. Employee’s employment and this Agreement shall
terminate immediately upon Employee’s death. If Employee’s employment is
terminated because of Employee’s death, Employee’s estate or Employee’s
beneficiaries, as the case may be, shall be entitled to:

(i) payment of the Accrued Compensation;

(ii) reimbursement for any reasonable, unreimbursed and documented business
expense Employee incurred in performing Employee’s duties hereunder;

(iii) any pension survivor benefits that may become due pursuant to any employee
benefit plan or program of Company,

(iv) for any portion of an unvested Equity Award with Service-Based Vesting,
immediate acceleration of such Service-Based Vesting;

(v) for any portion of an unvested Equity Award with Performance-Based Vesting,
such Equity Award shall remain outstanding until the last day of the
Performance-Based Vesting schedule, and then shall vest, if at all, only to the
extent the Performance-Based Vesting schedule becomes satisfied, and the
remainder shall immediately forfeit;

(vi) for any Equity Award that is a stock option, such option will remain
exercisable until the earlier of (A) the Equity Award’s original expiration date
or (B) the later of 12 months following the date the option first becomes
exercisable or 12 months after Employee's death;

(vii) payment of a pro-rata portion of any annual incentive bonus Employee was
eligible to receive during the year of Employee's death, to the extent that the
underlying performance criteria for such annual incentive bonus are satisfied,
such pro-rata portion determined by multiplying (A) the actual amount Employee
would have been entitled to be paid if his employment had continued by (B) a
fraction, the numerator of which is the number of days Employee worked during
the performance period before his death and the denominator of which is the
total number of days in the performance period.  Any such pro-rata portion of
the annual incentive bonus shall be paid at the same time as the annual
incentive bonus is paid to other Company employees; and

(viii) the right to elect continuation coverage of insurance benefits to the
extent required by law.

Any payment described above in Sections 3(f)(i), (ii) and (iv) shall be made
within 30 days of Employee’s death.

(g) Termination Due to Disability. Company may terminate Employee’s employment
at any time if Employee becomes disabled, upon written notice by Company to
Employee. "Disability," as used in this paragraph, means a physical or mental
illness,

8

--------------------------------------------------------------------------------

 

injury, or condition that (i) prevents, or is likely to prevent, as certified by
a physician, Employee from performing one or more of the essential functions of
Employee’s position, for at least 120 consecutive calendar days or for at least
150 calendar days, whether or not consecutive, in any 365 calendar day period,
and (ii) which cannot be accommodated with a reasonable accommodation, without
undue hardship on Company, as specified in the Americans with Disabilities Act.
If Employee’s employment is terminated because of Employee’s disability, he
shall, subject to satisfaction of the release requirements described in Section
9, be entitled to:

(i) payment of Accrued Compensation;

(ii) payment of a lump-sum disability benefit equal to 12 months’ then current
Base Salary payable on the 30th day after Employee's termination;

(iii) for any portion of an unvested Equity Award with Service-Based Vesting,
immediate acceleration of such Service-Based Vesting;

(iv) for any portion of an unvested Equity Award with Performance-Based Vesting,
such Equity Award shall remain outstanding until the last day of the
Performance-Based Vesting schedule, and then shall vest, if at all, only to the
extent the Performance-Based Vesting schedule becomes satisfied, and the
remainder shall immediately forfeit;

(v) for any Equity Award that is a stock option, such option will remain
exercisable until the earlier of (A) the Equity Award’s original expiration date
or (B) the later of 12 months following the date the option first becomes
exercisable or 12 months after Employee's termination due to Disability;

(vi) payment of a pro-rata portion of any annual incentive bonus Employee was
eligible to receive during the year of Employee's termination due to Disability
to the extent that the underlying performance criteria for the annual incentive
bonus are satisfied, such pro-rata portion determined by multiplying (A) the
actual amount Employee would have been entitled to be paid if his employment had
continued by (B) a fraction, the numerator of which is the number of days
Employee worked during the performance period before his termination of
employment and the denominator of which is the total number of days in the
performance period. Any such pro-rata portion of the annual incentive bonus
shall be paid at the same time as the annual incentive bonus is paid to other
Company employees; and

(vii) reimbursement for any reasonable, unreimbursed and documented business
expense he has incurred in performing Employee’s duties hereunder; and

(viii) the right to elect continuation coverage of insurance benefits to the
extent required by law.

(h) Payments Terminated. If the Board or Company has determined in good faith
that the Employee has failed to comply with the requirements of the
Confidentiality, Non-Solicitation and Non-Competition provisions referenced in
Section 2 hereof at any time following any termination, then Company shall have
no further obligation to pay any amounts or provide any benefits under this
Agreement.

9

--------------------------------------------------------------------------------

 

(i) All Payments Subject to Code Section 409A. Notwithstanding any provisions to
the contrary, all payments made to under this Section 3 to Employee are subject
to the provisions of Section 18, including, without limitation, a mandatory
delay in any payment that constitutes "nonqualified deferred compensation" under
Code section 409A if Employee is a "specified employee" (as defined in Code
section 409A(a)(2)(B)(i)).

4. Impact of Change of Control; Continuation of Employment Upon Change of
Control.

(a) Acceleration of Equity Awards.  Subject to Section 7, upon the Control
Change Date (as defined in Section 4(b) below), all outstanding Equity Awards
held by Employee on such date shall become immediately vested, exercisable or
payable, as the case may be and notwithstanding any other term, provision or
condition set forth in any other plan or award agreement.

(b) Continuation of Employment. Subject to the terms and conditions of this
Section 4, in the event of a Change of Control of Company (as defined in
Section 4(d)) at any time during Employee’s employment hereunder, Company shall,
for the two year period (the "Two-Year Period") immediately following the date
of such Change of Control (the "Control Change Date") continue to employ
Employee in a position without substantial adverse alteration in the nature or
status of Employee’s authority, duties or responsibility as compared with the
position Employee held immediately prior to the Change of Control. During the
Two-Year Period, Company shall continue to pay Employee salary on the same
basis, at the same intervals and at a rate not less than, that paid to Employee
at the Control Change Date. Any termination of employment by Company following a
Control Change Date and during the Two-Year Period shall be governed by this
Section 4 rather than the provisions of Section 3.

(c) Benefits. During the Two-Year Period, Employee shall be entitled to receive
the following benefits and participate, on the basis of his employment position,
in each of the following plans (collectively, the "Specified Benefits") in
existence, and in accordance with the terms thereof, at the Control Change Date:

(i) any incentive compensation plans including eligibility to receive grants
under any Company equity compensation plans;

(ii) any benefit plan and trust fund associated therewith, related to life,
health, dental, disability, or accidental death and dismemberment insurance, and

(iii) any other benefit plans hereafter made generally available to employees at
Employee’s level or to the employees of Company generally.

(d) Definition of Change of Control. For purposes of this Section, a "Change of
Control" means the first to occur of the following events:

(i) Any person is or becomes the Beneficial Owner (within the meaning set forth
in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of Company (not including in the securities
beneficially owned by such Person any securities acquired directly from Company
or its Affiliates (as defined in Section 4(d)(iii)) representing 50% or more of
the combined voting power of Company’s then outstanding securities, excluding
any

10

--------------------------------------------------------------------------------

 

person who becomes such a Beneficial Owner in connection with a transaction
described in clause (x) of paragraph (iii) of this Section 4(d); or

(ii) During any 12-month period, the following individuals cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Company) whose
appointment or election by the Board or nomination for election by Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

(iii) There is consummated a merger or consolidation of Company with any other
corporation, OTHER THAN (x) a merger or consolidation which would result in the
voting securities of Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Company at least 50% of the
combined voting power of the securities of Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (y) a merger or consolidation effected to implement a recapitalization of
Company (or similar transaction) in which no person is or becomes the Beneficial
Owner, directly or indirectly, of securities of Company (not including in the
securities beneficially owned by such person any securities acquired directly
from Company or any person (an "Affiliate") that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with Company other than in connection with the acquisition by Company or
its Affiliates of a business) representing 50% or more of the combined voting
power of Company’s then outstanding securities; or

(iv) The stockholders of Company approve a plan of complete liquidation or
dissolution of Company or there is consummated an agreement for the sale or
disposition by Company of all or substantially all of Company’s assets, other
than a sale or disposition by Company of all or substantially all of Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of Company in substantially the
same proportions as their ownership of Company immediately prior to such sale.

Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of
Company’s common stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of Company’s assets immediately
following such transaction or series of transactions.

11

--------------------------------------------------------------------------------

 

(e) Termination Without Cause or Resignation for Good Reason After Change of
Control. Notwithstanding any other provision of this Section 4, at any time
after the Control Change Date, Company may terminate the employment of Employee
with or without Cause. If Employee's employment is terminated without Cause, or
if Employee resigns with "Good Reason," as defined in Section 3(d), within the
Two-Year Period, Employee shall, subject to satisfaction of the release
requirements described in Section 9, receive from Company the following:

(i) payment of the Accrued Compensation;

(ii) reimbursement for any reasonable, unreimbursed and documented business
expense Employee has incurred in performing his duties hereunder during the
Term;

(iii) the following severance benefits:

(A) a lump sum payment equal to two times Employee's then current Base Salary
payable on the 30th day after Employee's termination of employment;

(B) a lump sum payment equal to two times the amount of Employee's annual
incentive bonus for the year in which his termination occurs assuming
performance was achieved at 100% of target, payable on the 30th day after
Employee's termination of employment;

(iv) A lump sum payment equal to 24 times the monthly amount of Company's total
premium cost to cover the Employee under Company's health, vision and dental
plans, and his eligible dependents in effect as of the date of the Qualifying
Involuntary Termination.  Such amount will include Company-paid portion of the
cost of the premiums for coverage of the Employee's dependents if, and only to
the extent that, such dependents were enrolled in Company's health, vision or
dental plan at the time of the Qualifying Involuntary Termination. The lump sum
payment under this paragraph (iv) shall be made in a lump sum on the 30th day
Employee's termination of employment; and

(v) the right to elect continuation coverage of insurance benefits to the extent
required by law.

(f) Expenses. If any dispute should arise under this Agreement after the Control
Change Date involving an effort by Employee to protect, enforce or secure rights
or benefits claimed by Employee hereunder, Company shall pay (promptly upon
demand by Employee accompanied by reasonable evidence of incurrence) all
reasonable expenses (including attorney’s fees) incurred by Employee in
connection with such dispute, without regard to whether Employee prevails in
such dispute except that Employee shall repay Company any amounts so received if
a court having jurisdiction shall make a final, non-appealable determination
that Employee acted frivolously or in bad faith by such dispute.

(g) Successors in Interest. The rights and obligations of Company and Employee
under this Section 4 shall inure to the benefit of and be binding in each and
every respect upon the direct and indirect successors and assigns of Company and
Employee, regardless of the manner in which such successors or assigns shall
succeed to the interest of Company or Employee hereunder and this Section 4
shall not be terminated by the

12

--------------------------------------------------------------------------------

 

voluntary or involuntary dissolution of Company or any merger or consolidation
or acquisition involving Company, or upon any transfer of all or substantially
all of Company’s assets, or terminated otherwise than in accordance with its
terms. In the event of any such merger or consolidation or transfer of assets,
the provision of this Section 4 shall be binding upon and shall inure to the
benefit of the surviving corporation or the corporation or other person to which
such assets shall be transferred.

(h) All Payments Subject to Code Section 409A. Notwithstanding any provisions to
the contrary, all payments made to under this Section 4 to Employee are subject
to the provisions of Section 17, including, without limitation, a mandatory
delay in any payment that constitutes "nonqualified deferred compensation" under
Code section 409A if Employee is a "specified employee" (as defined in Code
section 409A(a)(2)(B)(i)).

5. Deductions and Withholding. Employee agrees that Company may withhold from
any and all payments required to be made by Company to Employee under this
Agreement all taxes or other amounts that Company is required by law to withhold
in accordance with applicable laws or regulations from time to time in effect.

6. Section 280G Golden Parachute.  

(a) Modified Carve-Back (Best Net).  Notwithstanding anything in this Agreement
to the contrary, if Employee is a "disqualified individual" (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from Company or any other person, would constitute a "parachute
payment" (as defined in Section 280G(b)(2) of the Code), then the payments and
benefits provided for in this Agreement shall be either (a) reduced (but not
below zero) so that the present value of such total amounts and benefits
received by Employee from Company and/or such person(s) will be $1.00 less than
three (3) times Employee’s "base amount" (as defined in Section 280G(b)(3) of
the Code) and so that no portion of such amounts and benefits received by
Employee shall be subject to the excise tax imposed by Section 4999 of the Code
or (b) paid in full, whichever produces the better "net after-tax position" to
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes).  The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order.  The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by Company in good
faith.  If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from Company (or its affiliates) used in determining if a "parachute
payment" exists, exceeds $1.00 less than three (3) times Employee’s base amount,
then Employee shall immediately repay such excess to Company upon notification
that an overpayment has been made.  Nothing in this paragraph shall require
Company to be responsible for, or have any liability or obligation with respect
to, Employee’s excise tax liabilities under Section 4999 of the Code.

13

--------------------------------------------------------------------------------

 

(b) Rebutting Presumption that Payment is Contingent on a Change of
Control.  Notwithstanding this Section 6 to the contrary, Company shall not
treat any payment or portion thereof as a parachute payment if there is a
reasonably sufficient basis to rebut any presumption that such payment is
contingent on a Change of Control, within the meaning of Section 280G of the
Code and any final, temporary or most recently proposed regulations thereunder,
as applicable.  In connection with any Change of Control, Company shall duly and
timely (with a view to making all payments to Employee required by the
provisions of this Agreement as determined without regard to this Section 6
without delay, interruption or reduction), investigate, afford Employee full
opportunity to demonstrate, and make a reasonable determination, whether there
is a reasonably sufficient basis to so rebut any such presumption.

(c) No Parachute Payment or Excess Parachute Payment to the Extent Concluded by
Tax Opinion.  Company shall not treat any payment or portion thereof as a
parachute payment if Company shall have received an opinion, addressed to
Company, of a recognized law firm or certified public accounting firm ("Tax
Opinion"), to the effect that, if made, either (i) such payment or portion
thereof would not be a parachute payment or (ii) such payment or portion thereof
would not be an excess parachute payment.  A Tax Opinion may be based upon
reasonable assumptions, limitations and qualifications, including without
limitation assumptions as to matters that reasonably can be expected to be
provided or certified by Employee, Company, persons considered to be
shareholders of Company for purposes of Section 280G or Section 1361 of the
Code, public officials, and other persons that such law firm or certified public
accounting firm reasonably believes to be competent to provide or certify such
matters.  Company shall use its best efforts to cooperate with Employee and such
law firm or certified public accounting firm in connection with the Tax Opinion.

7. Inducement Grant.  Except with respect to the Control Change Date accelerated
vesting provided in Section 4, for purposes of this Agreement, the term Equity
Awards shall not include the inducement equity grants (the "Inducement Awards")
described in that certain offer letter dated December 8, 2014 from Company to
Employee (the "Offer Letter").  In the event of a termination of Employee's
employment with Company for any reason, including a Qualifying Involuntary
Termination, the vesting of such Inducement Award shall be governed by the terms
of the Offer Letter and the individual equity award agreements entered into
between Company and the Employee in connection with the Inducement Awards.

8. Arbitration. Whenever a dispute arises between the Parties concerning this
Agreement or any of the obligations hereunder, or Employee’s employment
generally, Company and Employee shall use their best efforts to resolve the
dispute by mutual agreement. If any dispute cannot be resolved by Company and
Employee, it shall be submitted to arbitration to the exclusion of all other
avenues of relief and adjudicated pursuant to the American Arbitration
Association’s Rules for Employment Dispute Resolution then in effect. The
decision of the arbitrator must be in writing and shall be final and binding on
the Parties, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction thereof. The expenses of the arbitration will be split
equally between the parties, except that Company will bear the cost of the
arbitrator’s fee and any other type of expense or cost that Employee would not
otherwise be required to bear if Employee were to bring the dispute or claim in
court.  Additionally, if there is

14

--------------------------------------------------------------------------------

 

any suit, action, or proceeding (whether in court or in arbitration) alleging a
breach of this Agreement, then the prevailing party in any such suit, action or
proceeding, during arbitration, on trial or appeal, shall be entitled to recover
from the non-prevailing party, in addition to any other relief awarded, its
reasonable and necessary attorneys’ fees, costs and expenses incurred in such
suit, action or proceeding.  If there is no prevailing party, each party will
pay its own attorneys’ fees, costs and expenses.  Whether a prevailing party
exists shall be determined solely by the court or arbitrator (as applicable), on
a claim-by-claim basis and the court or arbitrator (as applicable), shall
determine the amount of reasonable and necessary attorneys’ fees, costs and/or
expenses, if any, for which a party is entitled.

9. Release. In consideration of and as a condition precedent to receiving any
severance benefits under this Agreement, Employee shall (i) execute and deliver
to Company a release of all claims in such form as requested by Company within
twenty-two (22) days following Employee's termination date (or any such longer
period if required by applicable law and communicated to Employee) and (ii) not
revoke the release during the seven (7) day period following the date that
Employee executed the release. Such release shall be substantially in the form
attached hereto as an exhibit to this Agreement.  Such release may include the
restrictive covenants, each of which may apply for a period of time after the
termination of Employee's employment as described therein.

10. Non-Waiver. It is understood and agreed that one party’s failure at any time
to require the performance by the other party of any of the terms, provisions,
covenants or conditions hereof shall in no way affect the first party’s right
thereafter to enforce the same, nor shall the waiver by either party of the
breach of any term, provision, covenant or condition hereof be taken or held to
be a waiver of any succeeding breach.

11. Severability. If any provision of this Agreement conflicts with the law
under which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.

12. Survivability. Unless otherwise provided herein, upon termination or
expiration of the Term, the provisions of Sections 2 through 18 above shall
nevertheless remain in full force and effect but shall under no circumstance
extend the Term of this Agreement (or the Executive’s right to accrue additional
benefits beyond the expiration of the Term as determined in accordance with
Section 1 but without regard to this Section).

13. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of Texas without regard to the conflict of
law provisions thereof.

14. Construction. The Section headings and captions contained in this Agreement
are for convenience only and shall not be construed to define, limit or affect
the scope or meaning of the provisions hereof. All references herein to Sections
shall be deemed to refer to numbered sections of this Agreement.

15

--------------------------------------------------------------------------------

 

15. Entire Agreement. This Agreement, its exhibits and the Offer Letter contain
and represents the entire agreement of Company and Employee and supersedes all
prior agreements, representations or understandings, oral or written, express or
implied with respect to the subject matter hereof. This Agreement may not be
modified or amended in any way unless in writing signed by each of Company and
Employee. No representation, promise or inducement has been made by either
Company or Employee that is not embodied in this Agreement, and neither Company
nor Employee shall be bound by or liable for any alleged representation, promise
or inducement not specifically set forth herein.

16. Assignability. Neither this Agreement nor any rights or obligations of
Company or Employee hereunder may be assigned by Company or Employee without the
other Party’s prior written consent. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of Company and Employee and their
heirs, successors and assigns.

17. No Obligation to Mitigate. Following any termination of employment under
Section 3 or Section 4, Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and except as expressly set forth herein no such other employment, if
obtained, or compensation or benefits payable in connection therewith shall
reduce any amounts or benefits to which Employee is entitled under this
Agreement.

18. Code Section 409A.

(a) This Agreement is intended to comply with Code section 409A or an exemption
thereunder and shall be construed and administered in accordance with Code
section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Code section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Code section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Code section 409A to the maximum extent
possible. For purposes of Code section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a "separation from service" under Code section 409A. Notwithstanding the
foregoing, Company makes no representations that the payments and benefits
provided under this Agreement comply with Code section 409A and in no event
shall Company be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A.

(b) Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to Employee in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and Employee is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of Employee's termination date (the "Specified Employee Payment Date"). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to

16

--------------------------------------------------------------------------------

 

Employee in a lump sum on the Specified Employee Payment Date and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule.

19. Material Breach.  The following shall be deemed to constitute a "Material
Breach" by Company of this Agreement: (i) a material reduction in Employee’s
opportunities for earnings under Employee’s incentive compensation plans (not
attributable to economic conditions or business performance at the time, so long
as such reduction applies to substantially all similarly situated employees or
participants, or the termination or material reduction of any employee benefit
or perquisite enjoyed by Employee (except as part of a general reduction that
applies to substantially all similarly situated employees or participants), and
(ii) the failure of Company or any acquirer to obtain an assumption in writing
that this Agreement shall be assumed by Company or any acquirer on or
immediately prior to consummation of a merger, consolidation, sale or similar
transaction.    

20. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed properly given if delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, or sent by telegram,
telex, telecopy or similar form of telecommunication, and shall be deemed to
have been given when received. Any such notice or communication shall be
addressed:

 

 

 

 

if to Company, to

 

Layne Christensen Company

Attention: General Counsel

1800 Hughes Landing Boulevard, Ste. 700
The Woodlands, Texas 77380

 

 

 

if to Employee, to

 

Michael J. Caliel
18 E. Ambassador Bend

The Woodlands, TX 77382

or to such other address as Company or Employee shall have furnished to the
other in writing.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, to be
effective as of the date first above written.

 

 

By:

 

/s/ Michael J. Caliel

 

 

 

Michael J. Caliel

 

 

 

LAYNE CHRISTENSEN COMPANY

 

 

 

 

 

By:

 

/s/ Steven F. Crooke

 

 

 

Steven F. Crooke

 

 

 

Senior Vice President—General Counsel

 

 

17

--------------------------------------------------------------------------------

Exhibit to Severance Agreement

 

RELEASE AGREEMENT

In consideration of Layne Christensen Company (the “Company”) providing to me
the payments and benefits described in paragraph 2 herein,

I, Michael J. Caliel, agree to the following:

Separation of Employment

1. I understand that my resignation from my employment with the Company
(including its subsidiaries or affiliates) is effective ___________ ("Separation
Date").  

Consideration

2. I acknowledge that in consideration for my commitments set forth herein, the
Company will provide me the payments and benefits described in that certain
Severance Agreement dated January 2, 2015 between the Company and me (the
"Severance Agreement").  I understand and acknowledge that payments and benefits
referenced in this paragraph include consideration to which I am entitled only
as a result of my execution of this Release Agreement and not otherwise.

General Release

3. I release the Company and all of its current and former parents,
subsidiaries, joint venturers, affiliates, assigns and successors, and all of
their past, present and future officers, directors, agents, employees,
representatives, insurers and attorneys (referred to in this document as the
"Released Parties") from any and all claims, debts, damages, lawsuits, injuries,
liabilities and causes of action that I may have, whether known to me or
not.  To the fullest extent permitted by law, I agree not to file any claim or
lawsuit against the Company (except to enforce this Release Agreement).  I
further agree that, to the extent any action may be brought by any third party,
I waive any claim to any monetary damages or other form of recovery or relief in
connection with such action.  Notwithstanding this Section 3, nothing in this
Release Agreement is intended to release any claims that cannot be released as a
matter of law.

Release of All Employment Law Claims

4. I understand and agree that I am releasing the Released Parties from any and
all claims, damages, lawsuits, injuries, liabilities and causes of action that I
may have under any city ordinance or state, federal or common law meant to
protect workers in their employment relationships including, without limitation,
claims relating to employment discrimination based on race, religion, sex,
disability, equal pay, age, national origin, creed, color and retaliation
discrimination and including claims under Title VII of the Civil Rights Act of
1964, Civil Rights Act of 1991, the Americans with Disabilities Act, the Equal
Pay Act, 42 U.S.C. §§ 1981, 1983 and 1985, the Family & Medical Leave Act, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the Labor
Management Relations Act, the Texas Labor Code et. seq., including claims for
wages or other compensation, and under which I may have rights and claims,
whether known to me or not, arising, directly or indirectly out of my employment
by the Company, and/or the termination of my employment with the
Company.  Notwithstanding this Section 4, nothing in this Release Agreement is
intended to release any claims that cannot be released as a matter of law.

 

--------------------------------------------------------------------------------

 

Release of Any Age Discrimination Claims

5. I understand and agree that I am releasing the Released Parties from any and
all claims, damages, lawsuits, injuries, liabilities and causes of action that I
may have, under the Age Discrimination in Employment Act and related laws under
the State of Texas, and any other federal, state or local laws prohibiting age
discrimination in employment, whether known to me or not, arising, directly or
indirectly out of my employment by the Company, and/or the termination of my
employment with the Company.

No Release and Retention of Rights

6. Notwithstanding the foregoing and anything in this Release Agreement to the
contrary, I do not release and expressly retain (a) all rights to payment or
providing for post-employment benefits under the Severance Agreement, my Offer
Letter, and qualified retirement plans or health plans sponsored by the Company,
(b) all rights to indemnity, contribution, and a defense of directors and
officers and other liability coverage that I may have under any statute, Company
policy or by this or any other agreement; and (c) the right to any, unpaid
reasonable business expenses and any accrued benefits payable under any Company
welfare plan or tax-qualified plan.  

Will Not File Claims

7. I understand and represent that I intend this Release Agreement to be
complete and not subject to any claim of mistake, and, except as otherwise
provide in 6, above, that the release herein expresses a full and complete
release of all claims known and unknown, suspected or unsuspected, and that I
intend the release set forth herein to be final and complete.  I further agree
that I will not prosecute or allow to be prosecuted on my behalf, in any
administrative agency or court, whether state or federal, or in any arbitration
proceeding, any claim or demand of any type related to the matters released
above, it being my intention that, with the execution of this Release Agreement,
Released Parties will be absolutely, unconditionally and forever discharged of
and from all obligations to me.   I understand that nothing in this Release
Agreement shall preclude me filing a charge of discrimination, or participating
in an investigation, with the Equal Employment Opportunity Commission or
comparable agency.  However, I further agree that I cannot and will not seek or
accept any personal benefit from the Company, whether in monetary or other form,
as part of or related to any proceeding initiated by any other person, agency or
other governmental body of the United States or any other
jurisdiction.  Notwithstanding any of the provisions of this Agreement, I am not
releasing any rights that I may have under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended or as that Act is more popularly known,
"COBRA," or any of my vested rights in the Company's 401(k) plan, or any other
claim that cannot be released pursuant to applicable law.

Return of All Company Property

8. I agree immediately to return any and all property of the Company that is in
my possession  (including, but not limited to, all keys, computers, telephones,
credit cards and Company files, documents and data documents and all copies,
whether in paper or electronic form).  

2

--------------------------------------------------------------------------------

 

Cooperation

9. I agree to cooperate with the Company and its legal counsel in any litigation
or disputes in which the Company or any Released Party is, or may become,
involved, including but not limited to providing information I may have
concerning any such dispute and appearing as a witness for the Company or any
Released Party.

Non‑Admission of Liability

10. I understand and agree that the Released Parties deny that I have any
legally cognizable claims against them but that the Released Parties desire to
terminate my employment amicably, assist me in this transition, and settle any
and all disputes they now may have with me.  I further understand and agree that
neither this Release Agreement nor any action taken hereunder is to be construed
as an admission by the Released Parties of violation of any local, state,
federal, or common law — in fact, I understand that the Released Parties
expressly deny any such violation.

Confidentiality

11. I acknowledge that during the course of my employment with the Company I had
access to and knowledge of certain information and data that the Company, or any
of its affiliates, considers confidential and that the release of such
information or data to any unauthorized person or entity would be extremely
detrimental to the Company.  As a consequence, I hereby agree and acknowledge
that I owe a continuing duty to the Company not to disclose, and agree that,
without the prior written consent of the Company, I will not communicate,
publish or disclose, to any person or entity anywhere or use (for my own benefit
or the benefit of others) any Confidential Information (as defined below) for
any purpose.  I will not permit any Confidential Information to be read,
duplicated or copied.  The term "Confidential Information" means any information
or data used by or belonging or relating to the Company or any of its
affiliates, or any party to whom the Company owes a duty of confidentiality
(including but not limited to information about or belonging to the Company's
customers and clients) that is not known generally to the industry in which the
Company or any of its affiliates, or any party to whom the Company owes a duty
of confidentiality, is or may be engaged, including all trade secrets,
proprietary data and information relating to the Company's or any of its
affiliates', or any party to whom the Company owes a duty of confidentiality
(including but not limited to the Company's customers and clients) past, present
or future business and products, price lists, customer lists, acquisition
candidates and criteria relating to potential acquisition candidates, processes,
procedures or standards, know‑how, manuals, hardware, software, source code,
business strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company or any of its
affiliates or any party to whom the Company owes a duty of confidentiality
(including but not limited to the Company's customers and clients) advised or
advises me should be treated as confidential information.

Continuing Obligations Under Severance Agreement

12. I understand and agree that I have continuing obligations under Section 2 of
the Severance Agreement and that those obligations remain in full force and
effect.  

3

--------------------------------------------------------------------------------

 

Time to Consider this Agreement and 7‑Day Revocation Period

13. I acknowledge that I have been given the option to consider this Release
Agreement for up to twenty-one (21) days before signing it.  I further
acknowledge that I was advised of my right to consult with an attorney prior to
signing this Release Agreement.

14. I understand that after signing this Release Agreement, I have seven (7)
days in which to consider it and, if desired, to revoke it by immediately giving
written notice of such revocation to the Company in care General Counsel, 1800
Hughes Landing Boulevard, Ste. 700, The Woodlands Texas 77380, email:
Steve.Crooke@Layne.com,  but that upon such revocation, I shall forfeit any and
all rights to all consideration otherwise to be provided to me under the terms
of this Release Agreement.  I also understand that this Release Agreement shall
not become effective or enforceable until the expiration of the seven‑day
revocation period.

Taxation

15. I understand and agree that none of the Released Parties, including their
attorneys, have made any express or implied representations to me with respect
to the tax implications of any settlement payment made herein.

Use of Headings

16. I understand and agree that the headings in this Release Agreement have been
inserted for convenience of reference only and do not in any way restrict or
modify any of its terms or provisions.

Arbitration

17.Whenever a dispute arises concerning this Release Agreement or any of the
obligations hereunder, I shall use my best efforts to resolve the dispute with
the Company by mutual agreement. If any dispute cannot be resolved by me and the
Company, it shall be submitted to arbitration to the exclusion of all other
avenues of relief and adjudicated pursuant to the American Arbitration
Association’s Rules for Employment Dispute Resolution then in effect. The
decision of the arbitrator must be in writing and shall be final and binding on
me and the Company, and judgment may be entered on the arbitrator’s award in any
court having jurisdiction thereof. The expenses of the arbitration will be split
equally between me and the Company, except that Company will bear the cost of
the arbitrator’s fee and any other type of expense or cost that I would not
otherwise be required to bear if I were to bring the dispute or claim in
court.  Additionally, if there is any suit, action, or proceeding (whether in
court or in arbitration) alleging a breach of this Release Agreement, then the
prevailing party in any such suit, action or proceeding, during arbitration, on
trial or appeal, shall be entitled to recover from the non-prevailing party, in
addition to any other relief awarded, its reasonable and necessary attorneys’
fees, costs and expenses incurred in such suit, action or proceeding.  If there
is no prevailing party, the Company and I will pay our own attorneys’ fees,
costs and expenses.  Whether a prevailing party exists shall be determined
solely by the court or arbitrator (as applicable), on a claim-by-claim basis and
the court or arbitrator (as applicable), shall determine the amount of
reasonable and necessary attorneys’ fees, costs and/or expenses, if any, for
which a party is entitled.  

4

--------------------------------------------------------------------------------

 

Governing Law

18. This Release Agreement shall be interpreted, construed and governed
according to the laws of the State of Texas without regard to the conflict of
law provisions thereof.

Agreement May Not Be Modified

19. I understand and agree that no provision of this Release Agreement may be
waived, modified, altered or amended except upon the express written consent of
the Released Parties and me.

Binding on Successors

20. I understand and agree this Release Agreement is binding upon me and my
successors, assigns, heirs, executors, administrators and legal representatives.

Full Agreement

21. I understand this Release Agreement and the Severance Agreement and its
exhibits set forth the entire terms of the agreement between the Company and
me.  I affirm that in making this agreement I am relying upon my own counsel and
I am not relying upon any representations not set forth in this Release
Agreement.

Invalidity of Any Provision Affects Only that Provision

22. I understand and agree that if, for any reason, any term or provision of
this Release Agreement is construed to be unenforceable or void, the balance of
it will yet be effective and enforceable.

No Waiver of Breach

23. Failure of the Company to demand strict compliance with any of the terms,
covenants or conditions of this Release Agreement will not be deemed a waiver of
the term, covenant or condition, nor will any waiver or relinquishment by the
Company of any right or power under this Release Agreement at any one time or
more times be deemed a waiver or relinquishment of the right or power at any
other time or times.  

5

--------------------------------------------------------------------------------

 

Have Read, Understand and Have Voluntarily Signed Release Agreement

24. I have read this Release Agreement, and I understand its contents.  I have
signed this Release Agreement voluntarily and knowingly and have an opportunity
to consult legal counsel if I so desire.

Signed and Dated

I have signed this Release on this        day of

                                     , 20    .

 

 

MICHAEL J. CALIEL

 

Witnessed by:

 

 

Signature

 

 

Printed Name

 

6